The offense is selling intoxicating liquor, the punishment confinement in the penitentiary for two years.
The state's testimony shows, in substance, that on the 14th of December, 1926, a Federal prohibition agent purchased a half a pint of whiskey from appellant. Appellant relied upon an alibi.
By bills of exception Nos. 1 and 2, appellant complains of the misconduct of the County Attorney in improperly impeaching one of his witnesses. While appellant's bills show that the method of impeachment was improper, they contain no statement of facts showing the materiality of the testimony of the impeached witness. We do not know from said bills what testimony the witness gave. If his testimony was immaterial, his improper impeachment would not have been harmful to appellant. Miller v. State, 150 S.W. 635; Holmes v. State,150 S.W. 926. The bills of exception being insufficient in the respect mentioned, reversible error is not made to appear.
We are unable to agree with appellant that bills of exception Nos. 4 and 5 show an abuse of discretion on the part of the trial court in excusing certain members of the regular jury panel. As qualified, the bills show that said jurors were excused for good cause.
Finding no error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.